Tart, J.,
concurring. Section 3115.04, Revised Code, specifically provides for the extradition of the appellant as a “per*162son charged in” Wisconsin “with the failure to provide for the support of a person in” Wisconsin. See 42 A. L. R. (2d), 768, 783. That statute specifically negatives any necessity of establishing either the commission of an act or even the doing of nothing in Ohio as a prerequisite to such extradition from Ohio by Wisconsin. Under the terms of that statute, it is not necessary to show that appellant “has fled from justice, or that he was, at the time of the commission of the crime, in the demanding or [any] other state.” It is sufficient to show merely that he is a “person charged in” Wisconsin “with the failure to provide for the support of a person in” Wisconsin.
Therefore, it is wholly unnecessary, in order to render the judgment of affirmance being rendered, to determine whether that judgment can also be supported by Section 2963.06, Revised Code. It is unfortunate therefore that this court is so determining, especially since a conclusion that it can be so supported will in effect require this court to indulge in judicial legislation by adding the words “or failing to commit” after the word “committing” where that word appears in the latter statute.